Citation Nr: 0000692	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-08 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's death was the result of his own willful 
misconduct.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's father



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to June 
1997.  He died on June [redacted], 1997.  The appellant is the 
custodian of the children of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 administrative 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
appellant's claim for service connected death benefits and 
which determined that the veteran's death was due to his own 
misconduct.  The appellant filed a timely notice of 
disagreement and perfected a substantive appeal.  The 
appellant and the father of the veteran testified at a 
hearing held at the RO before a Hearing Officer in July 1998 
and at a hearing before a Member of the Board sitting at the 
RO in August 1999.  


REMAND

Under 38 U.S.C.A. § 5107(a) (West 1991), a claimant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim of 
entitlement to service connection is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If a claim is not well 
grounded VA does not have a statutory duty to assist the 
claimant in the development of evidence pertinent to the 
claim.  However, the VA has a duty to obtain records which 
are in the constructive possession of the VA, such as 
military records.  Bell v. Derwinski, 2 Vet. App. 611, 612-
613 (1992).

In this regard, of record is a Report of Investigation Line 
of Duty and Misconduct Status (DD Form 261), dated on August 
25, 1997.  This report indicates that a final line of duty 
determination had not been made due to the fact that the 
autopsy report had not been completed.  As such, the Board 
finds that the final line of duty decision should be 
obtained.

Accordingly, the case is Remanded for the following actions:

1.  The appellant should be informed that 
she has the opportunity to submit 
additional evidence and arguments in 
support of her claim.

2.  The RO should contact the appropriate 
sources in order to obtain the autopsy 
protocol report and the final line of 
duty determination.  

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought on appeal are not granted, the RO should 
issue the appellant her representative a supplemental 
statement of the case, and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



